                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                                                  )
    PRINCETON DIGITAL IMAGE CORP.,                )
                                                  )
                   Plaintiff,                     )
                                                  )
                   V.                             )       Civil Action No. 13-335-LPS-CJB
                                                  )
    UBISOFT ENTERTAINMENT SA and                  )
    UBISOFT, INC.,                                )
                                                  )
J                  Defendants.                    )

                                 REPORT AND RECOMMENDATION

           Presently before the Court in this patent infringement action relating to United States

    Patent No. 5,513,129 (the '"129 patent") is Plaintiff Princeton Digital Image Corp.'s ("Plaintiff'

    or "PDI") "Motion to Further Construe 'Virtual Environment"' ("the Motion"). (D.I. 256) 1 For

    the reasons that follow, the Court recommends that PDI's Motion be DENIED AS MOOT.

           1.      In addition to the instant action, PDI asserted the '129 patent against other

    Defendants, including Konami Digital Entertainment, Inc. ("Konami"), in a related action in this

    Court: Civil Action No. 12-1461-LPS-CJB (the "Harmonix Action"). The related cases had

    been proceeding on the same schedule, (see, e.g., D.I. 141), and PDI filed the instant Motion in

    both actions. 2 PDI's Motion relates to the construction of the claim term "virtual environment."

    In its December 2, 2016 Report and Recommendation regarding claim construction, the Court

    recommended that the claim term "virtual environment" be construed to mean "a computer-

    simulated environment (intended to be immersive, i.e., an environment with depth that enables

    the user to interact with the scene being displayed, typically by simulating motion or


                   This case has been referred to the Court to hear and resolve all pre-trial matters,
    up to and including the resolution of case-dispositive motions. (D.I. 10)                 ·

           2       The Motion was fully briefed as of October 26, 2018. (D.I. 324)
manipulating virtual objects in the virtual environment) which includes a two-dimensional or

three-dimensional graphic display (from a user's first person perspective, in a form intended to

be immersive to the user), and optionally also sounds which simulate environmental sounds."

(D.I. 123 at 42 (emphasis added)) The District Court subsequently overruled objections and

adopted this construction for "virtual environment." (D.I. 139 at 2-3)

       2.      In PD I's opening brief in support of the Motion, PDI framed the issue as a

disagreement between "PDI and Konami" as to the meaning of the phrase "first person

perspective" which appears in the Court's claim construction for "virtual environment." (D.I.

257 at 2; see also id at 1 (PDI explaining that "a dispute has arisen between at least PDI and

Konami" regarding the "first person perspective" phrase)) PDiprovided a table containing

PD I's and Konami's respective interpretations of that phrase, and explained that the parties had

two disputes as to that term. (Id at 2) First, PDI and Konami disputed whether the

"perspective" referred to is that of a human user, as PDI contends, or that of the user's virtual

character in the virtual environment, as Konami argued. (Id) And second, the parties disputed

"whether the perspective must be continuously rendered from the point of view of the virtual

character, so that when the user causes the virtual character to look to the right or to the left, the

graphics change to display more of the scene[,]" as Konami argued. (Id)

       3.      Following briefing on the instant Motion, PDI and Konami resolved the disputed

issues between them. As a result, the Harmonix Action is currently stayed pending the

submission of proposed Orders of dismissal. (See Harmonix Action, D.I. 445)3


       3      PDI had earlier resolved its disputes with the other Defendants that were sued in
the Harmonix Action (Harmonix Music Systems Inc. and Electronic Arts Inc.) and all related
claims among those parties have since been dismissed. (Harmonix Action, D.I. 354)
                                                   2
       4.      In the instant case, Ubisoft did file a "Response" to PDI's Motion, but its

arguments seem much more nuanced than Konami's. (D.I. 282 at 1-2) In light of the fact that

PDI and Ubisoft are the only two remaining parties in the related actions, the Court is not certain

that a dispute remains between these parties regarding the construction of "virtual environment"

(or ifthere is, what the nature of that dispute may be). For example, with respect to the first of

the disputes that arose between PDI and Konami (referenced above), Ubisoft seems to agree with

PDI that the "perspective" referred to in connection with the "first person perspective" phrase is

the "user's perspective[.]" (D.I. 282 at 1) Ubisoft does further explain that "the Court's existing

construction demonstrates that 'the user's first person perspective' is the perspective of the user

as the user is interacting with the scene being displayed, typically by simulating motion or

manipulating virtual objects in the virtual environment." (Id at 2 (emphasis added)) It is

possible that Ubisoft is taking a different view than PDI on that front, but if so, the Court cannot

discern what the dispute really is.

       5.      Claim construction need be undertaken by a court only if "the parties raise an

actual dispute regarding the proper scope of the[] claims[.]" 02 Micro Int'[ Ltd v. Beyond

Innovation Tech. Co., Ltd, 521 F.3d 1351, 1360 (Fed. Cir. 2008). Here, in light of the lack of

clarity as to what the remaining dispute between PDI and Ubisoft is (if any), and the fact that the

Court does not disagree with anything that PDI said in its reply brief, (see D.I. 324), the Court

finds that it is not required to address the issue at this time. To the extent that a clear dispute

crystallizes among PDI and Ubisoft as to the claim term "virtual environment" (or as to the

proper interpretation of words found in that term's construction) between now and trial, the

parties shall bring that to the Court's attention as soon as possible.


                                                   3
       6.         For the foregoing reasons, the Court recommends that PDI's Motion be DENIED

AS MOOT.

       7.         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B),

Fed. R. Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written

objections within fourteen (14) days after being served with a copy of this Report and

Recommendation. Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions

may result in the loss of the right to de novo review in the district court. See Henderson v.

Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App'x 924, 925 n.1

(3d Cir. 2006).

       8.         The parties are directed to the Court's Standing Order for Objections Filed Under

Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court's

website, located at http://www.ded.uscourts.gov.




Dated: November 7, 2018
                                                       Christopher J. Burke
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   4
